Exhibit 10.34
(FIRST SOLAR LOGO) [p14089p1408903.gif]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Employment Agreement (this “Agreement”) is made as of
December 29, 2008, by and between First Solar, Inc., a Delaware corporation
having its principal office at 350 West Washington Street, Suite 600, Tempe,
Arizona 85281 (hereinafter, “Employer”) and John T. Gaffney (hereinafter
“Employee”).
WITNESSETH:
          WHEREAS, Employer and Employee wish to amend and restate the
Employment Agreement dated December 17, 2007 between Employer and Employee (the
“Prior Employment Agreement”) and enter into this Agreement relating to the
employment of Employee by Employer.
          NOW, THEREFORE, in consideration of the foregoing premises, and the
mutual covenants, terms and conditions set forth herein, and intending to be
legally bound hereby, Employer and Employee hereby agree as follows:
ARTICLE I. Employment
1.1 Term; At-Will Nature of Employment. The term of this Agreement (the “Term”)
shall commence as of January 15, 2008 (the “Start Date”). As of such date,
Employer shall employ Employee as a full-time, at-will employee, and Employee
shall accept employment with Employer as a full-time, at-will employee. Employer
or Employee may terminate this Agreement at any time and for any reason, with or
without cause and with or without notice, subject to the provisions of this
Agreement.
1.2 Position and Duties of Employee. Employer hereby employs Employee as an
Executive Vice President of Employer and Employee hereby accepts such position.
Employee agrees to diligently and faithfully perform such duties as may from
time to time be assigned to Employee by Employer’s Chief Executive Officer or
Employer’s Board of Directors (the “Board”), consistent with Employee’s position
with Employer. Employee recognizes the necessity for established policies and
procedures pertaining to Employer’s business operations, and Employer’s right to
change, revoke or supplement such policies and procedures at any time, in
Employer’s sole discretion. Employee agrees to comply with such policies and
procedures, including those contained in any manuals or handbooks, as may be
amended from time to time in the sole discretion of Employer.
1.3 No Salary or Benefits Continuation Beyond Termination. Except as may be
required by applicable law or as otherwise specified in this Agreement or the
Change in Control Severance Agreement between Employer and Employee dated
December 17, 2007, and amended as of the date hereof, or as may be amended from
time to time (the “Change in Control Agreement”), Employer shall not be liable
to Employee for any salary or benefits continuation

 



--------------------------------------------------------------------------------



 



beyond the date of Employee’s cessation of employment with Employer. The rights
and obligations of the parties under the provisions of this Agreement, including
Sections 1.5, this Article IV and Article V, shall survive and remain binding
and enforceable, notwithstanding the termination of Employee’s employment for
any reason, to the extent necessary to preserve the intended benefits of such
provisions. In addition, during the Term, Employer shall pay for all
professional fees, dues and taxes, including attorney occupation and similar
taxes required to maintain Employee’s license to practice law, continuing legal
education requirements and costs of membership in professional organizations
reasonably requested by Employee for the purpose of Employee’s professional
growth required to serve Employer’s needs. Any such non-tax payments provided in
any calendar year shall not affect the amount of any such non-tax payments
provided in any other calendar year, and any reimbursements for any such non-tax
payments made by Employee shall be made prior to the end of the calendar year
following the calendar year in which Employee makes the applicable payment. Any
such tax payments made by Employer shall occur prior to the end of the calendar
year following the calendar year in which Employee remits the underlying taxes
to the applicable taxing authority.
1.4 Termination of Employment. Employee’s employment with Employer shall
terminate upon the earliest of: (a) Employee’s death; (b) unless waived by
Employer, Employee’s “Disability”, (which for purposes of this Agreement, shall
mean either a physical or mental condition (as determined by a qualified
physician mutually agreeable to Employer and Employee) which renders Employee
unable, for a period of at least six (6) months, effectively to perform the
obligations, duties and responsibilities of Employee’s employment with
Employer); (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined); (d) Employee’s resignation; and (e) the termination of
Employee’s employment by Employer without Cause. As used herein, “Cause” shall
mean Employer’s good faith determination of: (i) Employee’s dishonest,
fraudulent or illegal conduct relating to the business of Employer;
(ii) Employee’s willful breach or habitual neglect of Employee’s duties or
obligations in connection with Employee’s employment; (iii) Employee’s
misappropriation of Employer funds; (iv) Employee’s conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee’s employment with Employer;
(v) Employee’s excessive use of alcohol; (vi) Employee’s unlawful use of
controlled substances or other addictive behavior; (vii) Employee’s unethical
business conduct; (viii) Employee’s breach of any statutory or common law duty
of loyalty to Employer; or (ix) Employee’s material breach of this Agreement,
the Non-Competition and Non-Solicitation Agreement between Employer and
Employee, entered into January 15, 2008, or as amended from time to time (the
“Non-Competition Agreement”), the Confidentiality and Intellectual Property
Agreement between Employer and Employee in effect on the date hereof, or as
amended from time to time (the “Confidentiality Agreement”) or the Change in
Control Agreement. Upon termination of Employee’s employment with Employer for
any reason, Employee will promptly return to Employer all materials in any form
acquired by Employee as a result of such employment with Employer, and all
property of Employer.

 



--------------------------------------------------------------------------------



 



1.5 Severance Payments and Vacation Pay.
          (a) Vacation Pay in the Event of a Termination of Employment. In the
event of the termination of Employee’s employment with Employer for any reason,
Employee shall be entitled to receive, in addition to the severance payment
described in Section 1.5(b) below, if any, the dollar value of any earned but
unused (and unforfeited) vacation. Such dollar value shall be paid to Employee
within fifteen (15) days following the date of termination of employment.
          (b) Severance Payment in the Case of a Termination Without Cause. If
Employee’s employment is terminated by Employer without Cause, then, subject to
the Change in Control Agreement, Employee shall be entitled to a lump sum cash
severance payment, payable within ten (10) business days following the Release
Effective Date (as defined below) equal to the Base Salary (as hereinafter
defined) in effect as of the date of termination of employment. Severance
payments shall be subject to any applicable tax withholding requirements.
Notwithstanding anything to the contrary herein, no severance payment shall be
due or made to Employee hereunder unless, on or prior to the tenth (10th)
business day prior to March 15 of the year following the year in which the
termination of employment occurs, (i) Employee shall have executed and delivered
a general release in favor of Employer and its affiliates, which shall be
substantially in the form of the Separation Agreement and Release attached
hereto as Exhibit A and otherwise satisfactory to Employer and (ii) such general
release has become effective and irrevocable (the date such release is effective
and irrevocable, the “Release Effective Date”).
          (c) Medical Insurance. If Employee’s employment is terminated by
Employer without Cause, Employer will provide or pay the cost of continuing the
medical coverage provided by Employer to Employee during his employment at the
same or a comparable coverage level, for a period beginning on the date of
termination and ending on the earlier of (i) the date that is twelve (12) months
following such termination and (ii) the date that Employee is covered under a
medical benefits plan of a subsequent employer. Employee agrees to make a timely
COBRA election, to the extent requested by Employer, to facilitate Employer’s
provision of continuation coverage. Except as permitted by Section 409A (as
defined below), the continued benefits provided to Employee pursuant to this
Section 1.5(c) during any calendar year will not affect the continued benefits
to be provided to Employee pursuant to this Section 1.5(c) in any other calendar
year.
          (d) Equity Award Vesting.
               (i) Hiring Grant. If Employee’s employment is terminated by
Employer without Cause, the restricted stock units and stock options granted to
Employee pursuant to Section 2.6(b) (“Initial Equity Award”) shall become fully
vested and exercisable as of the effective date of such termination.

 



--------------------------------------------------------------------------------



 



               (ii) Other Equity Awards. In the event of (A) the termination of
Employee’s employment with Employer due to Employee’s death, (B) the termination
of Employee’s employment with Employer due to Disability, or (C) the termination
of Employee’s employment by Employer without Cause, then, except with respect to
the Initial Equity Award, Employee shall on the date of such termination of
employment immediately receive an additional twelve (12) months’ vesting credit
with respect to the stock options, stock appreciation rights, restricted stock
and other equity or equity-based compensation of Employer granted to Employee in
the course of his employment with Employer.
               (iii) Effect of Vesting. The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section 1.5(d) shall
be payable on the vesting date. Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting. Employee will have one (1) year and ninety
(90) days after termination of employment without Cause, death or Disability to
exercise any vested stock options or other equity compensation other than
options granted as part of the Initial Equity Award (and ninety (90) days
following termination of employment without Cause to exercise the Initial Equity
Award options), provided, that, if during such period Employee is under any
trading restriction due to a lockup agreement or closed trading window such
period shall be tolled during the period of such trading restriction, and
provided, further, that in no event shall any stock option or stock appreciation
right continue to be exercisable after the original expiration date of such
stock option or stock appreciation right.
               (iv) Conflict with Award Agreement. In the event the terms of
this Agreement are contrary to or conflict with the terms of any document or
agreement addressing Employee’s stock options, restricted stock, restricted
stock units or any other equity compensation, the terms of this Agreement shall
govern and control.
ARTICLE II. Compensation
2.1 Sign on Bonus. Subject to applicable tax withholding requirements, Employee
shall receive a Seven Million and 00/100 Dollar ($7,000,000) sign on bonus
payable in twenty (20) equal quarterly installments, commencing on March 31,
2008. Each installment shall be payable on the last business day of the
applicable calendar quarter. Any undistributed portion of the bonus shall be
forfeited if Employee’s employment terminates prior to the payment date for such
portion for any reason other than a termination by Employer without Cause.
2.2 Base Salary. Employee shall be compensated at an annual base salary of Five
Hundred Thousand and 00/100 Dollars ($500,000) (the “Base Salary”) while
Employee is employed by Employer under this Agreement, subject to such annual
increases that Employer may, in its sole discretion, determine to be
appropriate. Such Base Salary shall be paid in accordance with Employer’s
standard policies and shall be subject to applicable tax withholding
requirements.

 



--------------------------------------------------------------------------------



 



2.3 Annual Bonus Eligibility. Employee shall be eligible to receive an annual
bonus of up to eighty percent (80%) of Employee’s Base Salary based upon
individual and company performance, as determined by Employer in its sole
discretion. The specific bonus eligibility and the standards for earning a bonus
will be developed by Employer and communicated to Employee as soon as
practicable after the beginning of each year.
2.4 Benefits; Vacation. Employee shall be eligible to receive all benefits as
are available to similarly situated employees of Employer generally, and any
other benefits that Employer may, in its sole discretion, elect to grant to
Employee from time to time. In addition, Employee shall be entitled to four
(4) weeks paid vacation per year, which shall be accrued in accordance with
Employer’s policies applicable to similarly situated employees of Employer.
2.5 Reimbursement of Business Expenses. Employee may incur reasonable expenses
in the course of employment hereunder for which Employee shall be eligible for
reimbursement or advances in accordance with Employer’s standard policy
therefor.
2.6 Grant of Equity.
          (a) Eligibility. Employee will be eligible to participate in
Employer’s equity participation programs to acquire options or equity incentive
compensation units in the common stock of Employer, subject to and/or in
accordance with the following: (i) the additional terms contained in Employer’s
equity grant documentation; (ii) approval, if required, of Employer’s equity
incentive plan by the Board and the shareholders of Employer; (iii) approval of
the grants by the Board; (iv) Employee’s execution of documents requested by
Employer at the time of grant; (v) Employee’s continued employment through the
grant date; (vi) the terms of the 2006 Omnibus Equity Incentive Compensation
Plan or the successor thereto; and (vii) the policies, procedures and practices
that may be adopted from time to time by Employer in its sole discretion for
granting such options or equity incentive compensation units.
          (b) Hiring Grant. Promptly following the Start Date, Employee will
receive restricted stock units valued at Seven Million and 00/100 Dollars
($7,000,000) on the date of grant, as determined by the Board, which shall vest,
contingent on continued employment, in twenty (20) equal quarterly installments
commencing on March 31, 2008, and One Hundred Thousand (100,000) stock options,
exercisable at fair market value on the date of grant, as determined by the
Board, which shall vest, contingent on continued employment, in five (5) equal
annual installments commencing on December 31, 2008, in each case subject to
Section 1.5(d).
2.7 Location. Employee’s position will be based in New York, New York.

 



--------------------------------------------------------------------------------



 



ARTICLE III. Absence of Restrictions
3.1 Employee hereby represents and warrants to Employer that Employee has full
power, authority and legal right to enter into this Agreement and to carry out
all obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements or other understandings to which
Employee is a party or by which Employee may be bound or affected, including any
order, judgment or decree of any court or governmental agency. Employee further
represents and warrants to Employer that Employee is free to accept employment
with Employer as contemplated herein and that Employee has no prior or other
obligations or commitments of any kind to any person, firm, partnership,
association, corporation, entity or business organization that would in any way
hinder or interfere with Employee’s acceptance of, or the full performance of,
Employee’s duties hereunder.
ARTICLE IV. Miscellaneous
4.1 Withholding. Any payments made under this Agreement shall be subject to
applicable federal, state and local tax reporting and withholding requirements.
4.2 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the principles of conflicts of laws. Any judicial action commenced relating
in any way to this Agreement including the enforcement, interpretation or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys’ fees. The parties hereby waive and
relinquish any right to a jury trial and agree that any dispute shall be heard
and resolved by a court and without a jury. The parties further agree that the
dispute resolution, including any discovery, shall be accelerated and expedited
to the extent possible. Each party’s agreements in this Section 4.2 are made in
consideration of the other party’s agreements in this Section 4.2, as well as in
other portions of this Agreement.
4.3 No Waiver. The failure of Employer or Employee to insist in any one or more
instances upon performance of any terms, covenants and conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such terms, covenants or
conditions.
4.4 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered, delivered by facsimile transmission or by courier or mailed,
registered or certified mail, postage prepaid as follows:

 



--------------------------------------------------------------------------------



 



         
 
  If to Employer:   First Solar, Inc.
 
      350 West Washington Street
 
      Suite 600
 
      Tempe, Arizona 85281
 
      Attention: Chief Executive Officer
 
       
 
  If to Employee:   To Employee’s then current address on file with Employer

Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.
4.5 Assignability and Binding Effect. This Agreement is for personal services
and is therefore not assignable by Employee. This Agreement may be assigned by
Employer to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns, heirs, executors and legal
representatives. If there shall be a successor to Employer or Employer shall
assign this Agreement, then as used in this Agreement, (a) the term “Employer”
shall mean Employer as hereinbefore defined and any successor or any permitted
assignee, as applicable, to which this Agreement is assigned and (b) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any successor or any permitted assignee, as
applicable, to which this Agreement is assigned.
4.6 Entire Agreement. This Agreement, the Change in Control Agreement, the
Non-Competition Agreement and the Confidentiality Agreement set forth the entire
agreement between Employer and Employee regarding the terms of Employee’s
employment and supersede all prior agreements between Employer and Employee
covering the terms of Employee’s employment (including the Prior Agreement).
This Agreement may not be amended or modified except in a written instrument
signed by Employer and Employee identifying this Agreement and stating the
intention to amend or modify it.
4.7 Severability. If it is determined by a court of competent jurisdiction that
any of the restrictions or language in this Agreement are for any reason invalid
or unenforceable, the parties desire and agree that the court revise any such
restrictions or language, including reducing any time or geographic area, so as
to render them valid and enforceable to the fullest extent allowed by law. If
any restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised so as to render it valid and
enforceable, then the parties desire and agree that the court strike only the
invalid and unenforceable language and enforce the balance of this Agreement to
the fullest extent allowed by law. Employer and Employee agree that the
invalidity or unenforceability of any provision of this Agreement shall not
affect the remainder of this Agreement.

 



--------------------------------------------------------------------------------



 



4.8 Construction. As used in this Agreement, words such as “herein,”
“hereinafter,” “hereby” and “hereunder,” and the words of like import refer to
this Agreement, unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
ARTICLE V. Section 409A
5.1 In General. It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time (collectively,
“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
5.2 No Alienation, Set-offs, Etc. Neither Employee nor any creditor or
beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.
5.3 Possible Six-Month Delay. If, at the time of Employee’s separation from
service (within the meaning of Section 409A), (a) Employee shall be a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by Employer from time to time) and (b) Employer shall make
a good faith determination that an amount payable under an Employer Plan
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then Employer (or an affiliate thereof, as applicable) shall not
pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the first day of the
seventh month following such separation from service.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by
one of its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.

              EMPLOYEE:
 
            /s/ John T. Gaffney           John T. Gaffney
 
            EMPLOYER:     First Solar, Inc.
 
       
 
  By:   /s/ Carol Campbell
 
       
 
  Title:   Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



Exhibit A
SEPARATION AGREEMENT AND RELEASE
I. Release. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation
(the “Company”), and its present and former officers, directors, executives,
agents, employees, affiliated companies, subsidiaries, successors, predecessors
and assigns (collectively, the “Released Parties”), from any and all claims,
actions, causes of action, demands, rights, damages, debts, accounts, suits,
expenses, attorneys’ fees and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown (collectively, the “Claims”),
which the undersigned now has, owns or holds, or has at any time heretofore had,
owned or held against any Released Party, arising out of or in any way connected
with the undersigned’s employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities, or the termination thereof,
under any Federal, state or local statute, rule, or regulation, or principle of
common, tort or contract law, including but not limited to, the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and
Medical Leave Act of 1993, as amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) of its obligations under that certain [Employment
Agreement] [Change in Control Severance Agreement] to which the undersigned is a
party and pursuant to which this Separation Agreement and Release is being
executed and delivered, (b) from any claims by the undersigned arising out of
any director and officer indemnification or insurance obligations in favor of
the undersigned (c) from any director and officer indemnification obligations
under the Company’s by-laws, and (d) from any claim for benefits under the First
Solar, Inc. 401(k) Plan. The undersigned understands that, as a result of
executing this Separation Agreement and Release, he/she will not have the right
to assert that the Company or any other Released Party unlawfully terminated
his/her employment or violated any of his/her rights in connection with his/her
employment or otherwise.
The undersigned affirms that he/she has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, or class persons. The
undersigned further affirms that he/she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release. The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA. If
any agency or

 



--------------------------------------------------------------------------------



 



court assumes jurisdiction of any such Claim, complaint or action against any
Released Party on behalf of the undersigned, the undersigned will request such
agency or court to withdraw the matter.
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.
II. Protected Rights. The Company and the undersigned agree that nothing in this
Separation Agreement and Release is intended to or shall be construed to affect,
limit or otherwise interfere with any non-waivable right of the undersigned
under any Federal, state or local law, including the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or to exercise any other right that cannot be
waived under applicable law. The undersigned is releasing, however, his/her
right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his/her behalf. Further, should the EEOC or any other agency
obtain monetary relief on his/her behalf, the undersigned assigns to the Company
all rights to such relief.
III. Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Agreement in addition to any other legal or
equitable remedies it may have.
IV. Return of Property. The undersigned shall return to the Company on or before
[10 DAYS AFTER TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files. The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].
V. Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.

2



--------------------------------------------------------------------------------



 



VI. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
Effective on the eighth calendar day following the date set forth below.

          FIRST SOLAR, INC.    
 
       
By
       
 
 
 
   
 
  Name:    
 
  Title:    
 
        EMPLOYEE:    
 
       
 
       
 
  [NAME]    
 
  Date    
 
  Signed:                                            

3



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL SEVERANCE AGREEMENT
          This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated
as of December 17, 2007, between First Solar, Inc., a Delaware corporation (the
“Company”), and John T. Gaffney (the “Executive”), and amended and restated as
of December 29, 2008.
RECITALS:
          WHEREAS the Executive is a skilled and dedicated employee of the
Company who has important management responsibilities and talents that benefit
the Company;
          WHEREAS the Board of Directors of the Company (the “Board”) considers
it essential to the best interests of the Company and its stockholders to assure
that the Company and its Subsidiaries (as defined below) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change in Control (as defined below); and
          WHEREAS the Board believes that it is imperative to diminish the
distraction of the Executive inherently present by virtue of the uncertainties
and risks created by the circumstances surrounding a Change in Control and to
ensure the Executive’s full attention to the Company and its Subsidiaries during
such a period of uncertainty.
          AGREEMENT:
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
          SECTION 1. Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:
          (a) “280G Gross-Up Payment” shall have the meaning set forth in
Section 5(a).
          (b) “Accounting Firm” shall have the meaning set forth in
Section 5(b).
          (c) “Accrued Rights” shall have the meaning set forth in
Section 4(a)(iv).
          (d) “Affiliate(s)” means, with respect to any specified Person, any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          (e) “Annual Base Salary” shall mean the greater of the Executive’s
annual rate of base salary in effect (i) immediately prior to the Change in
Control Date and (ii) immediately prior to the Termination Date.
          (f) “Annual Bonus” shall mean the target annual cash bonus the
Executive is eligible to earn (assuming one hundred percent (100%) fulfillment
of all elements of the formula under which such bonus would have been
calculated) for the year in which the Termination Date occurs.

 



--------------------------------------------------------------------------------



 



          (g) “Bonus Amount” means, as of the Termination Date, the greater of
(i) the Annual Bonus and (ii) the average of the annual cash bonuses payable to
the Executive in respect of the three (3) calendar years immediately preceding
the calendar year that includes the Termination Date or, if the Executive has
not been employed for three (3) full calendar years preceding the calendar year
that includes the Termination Date, the average of the annual cash bonuses
payable to the Executive for the number of full calendar years prior to the
Termination Date that he has been employed.
          (h) “Cause” means the occurrence of any one of the following: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, (A) a
misdemeanor involving moral turpitude or misappropriation of the assets of the
Company or a Subsidiary or (B) any felony (or the equivalent of such a
misdemeanor or felony in a jurisdiction outside of the United States); (ii) the
Executive commits one or more acts or omissions constituting gross negligence,
fraud or other gross misconduct that the Company reasonably and in good faith
determines has a materially detrimental effect on the Company; (iii) the
Executive continually and willfully fails, for at least fourteen (14) days
following written notice from the Company, to perform substantially the
Executive’s employment duties (other than as a result of incapacity due to
physical or mental illness or after delivery by the Executive of a Notice of
Termination for Good Reason); or (iv) the Executive commits a gross violation of
any of the Company’s material policies (including the Company’s Code of Business
Conduct and Ethics, as in effect from time to time) that the Company reasonably
and in good faith determines is materially detrimental to the best interests of
the Company. The termination of employment of the Executive for Cause shall not
be effective unless and until there has been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board (excluding the Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, the Executive is guilty of the conduct described in clause (i),
(ii), (iii) or (iv) above and specifying the particulars thereof in detail.
          (i) “Change in Control” means the occurrence of any of the following:
               (i) individuals who, as of the Effective Date, were members of
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
member of the Board subsequent to the Effective Date whose appointment or
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least a majority of the Incumbent Directors shall be considered
as though such individual were an Incumbent Director, but excluding, for
purposes of this proviso, any such individual whose assumption of office after
the Effective Date occurs as a result of an actual or threatened proxy contest
with respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is used in Section 13(d) of the Exchange Act) (each, a “Person”) other than
the Board or any Specified Shareholder;

 



--------------------------------------------------------------------------------



 



               (ii) the consummation of (A) a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving (1) the
Company or (2) any of its Subsidiaries, but in the case of this clause (2) only
if Company Voting Securities (as defined below) are issued or issuable in
connection with such transaction or (B) a sale or other disposition of all or
substantially all the assets of the Company (each of the events referred to in
clause (A) or (B) being hereinafter referred to as a “Reorganization”), unless,
immediately following such Reorganization, (x) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act) of shares of the Company’s common
stock or other securities eligible to vote for the election of the Board
outstanding immediately prior to the consummation of such Reorganization (such
securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization (including a corporation or other entity that, as a result of
such transaction, owns the Company or all or substantially all the Company’s
assets either directly or through one or more subsidiaries) (the “Continuing
Entity”) in substantially the same proportions as their ownership, immediately
prior to the consummation of such Reorganization, of the outstanding Company
Voting Securities (excluding any outstanding voting securities of the Continuing
Entity that such beneficial owners hold immediately following the consummation
of such Reorganization as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization other than the Company or a Subsidiary), (y) no
Person (excluding (i) any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Entity or any corporation or other entity
controlled by the Continuing Entity and (ii) any Specified Shareholder)
beneficially owns, directly or indirectly, twenty percent (20%) or more of the
combined voting power of the then outstanding voting securities of the
Continuing Entity and (z) at least a majority of the members of the board of
directors or other governing body of the Continuing Entity were Incumbent
Directors at the time of the execution of the definitive agreement providing for
such Reorganization or, in the absence of such an agreement, at the time at
which approval of the Board was obtained for such Reorganization;
               (iii) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is part of a transaction or series of transactions described in
Section 1(i)(ii) that does not otherwise constitute a Change in Control; or
               (iv) any Person, corporation or other entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than any
Specified Shareholder becomes the beneficial owner, directly or indirectly, of
securities of the Company representing a percentage of the combined voting power
of the Company Voting Securities that is equal to or greater than the greater of
(A) twenty percent (20%) and (B) the percentage of the combined voting power of
the Company Voting Securities beneficially owned directly or indirectly by all
the Specified Shareholders at such time; provided, however, that for purposes of
this Section 1(i)(iv) only (and not for purposes of Sections 1(i)(i) through
(iii)), the following acquisitions shall not constitute a Change in Control:
(1) any acquisition by the Company or any Subsidiary, (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by

 



--------------------------------------------------------------------------------



 



the Company or any Subsidiary, (3) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities and (4) any acquisition pursuant to a Reorganization that does not
constitute a Change in Control for purposes of Section 1(i)(ii).
          (j) “Change in Control Date” means the date on which a Change in
Control occurs.
          (k) “COBRA” shall have the meaning set forth in Section 4(a)(iii).
          (l) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
          (m) “Company Voting Securities” shall have the meaning set forth in
Section 1(i)(ii).
          (n) “Continuing Entity” shall have the meaning set forth in
Section 1(i)(ii).
          (o) “Disability” shall have the meaning set forth in Section 4(b)(ii).
          (p) “Effective Date” shall have the meaning set forth in Section 2.
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto, and the regulations
promulgated thereunder as in effect from time to time.
          (r) “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such tax.
          (s) “Executive Tax Year” shall have the meaning set forth in
Section 4(a)(iii).
          (t) “Good Reason” means, without the Executive’s express written
consent, the occurrence of any one or more of the following:
               (i) any material reduction in the authority, duties or
responsibilities held by the Executive immediately prior to the Change in
Control Date;
               (ii) any material reduction in the annual base salary or annual
incentive opportunity of the Executive as in effect immediately prior to the
Change in Control Date;
               (iii) any change of the Executive’s principal place of employment
to a location more than fifty (50) miles from the Executive’s principal place of
employment immediately prior to the Change in Control Date;
               (iv) any failure of the Company to pay the Executive any
compensation when due;

 



--------------------------------------------------------------------------------



 



               (v) delivery by the Company or any Subsidiary of a written notice
to the Executive of the intent to terminate the Executive’s employment for any
reason, other than Cause, death or Disability, in each case in accordance with
this Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
               (vi) any failure by the Company to comply with and satisfy the
requirements of Section 10(c).
          The Executive’s right to terminate employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
A termination of employment by the Executive for Good Reason for purposes of
this Agreement shall be effectuated by giving the Company written notice
(“Notice of Termination for Good Reason”) of the termination setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason and the specific provisions of this Agreement on which the Executive
relied, provided that such notice must be delivered to the Company no later than
ninety (90) days after the occurrence of the event or events constituting Good
Reason and the Company must be provided with at least thirty (30) days following
the delivery of such Notice of Termination for Good Reason to cure such event or
events. If such event or events are cured during such period, then the Executive
will not be permitted to terminate employment for Good Reason as the result of
such event or events. If the Company does not cure such event or events in such
period, the termination of employment by the Executive for Good Reason shall be
effective on the thirtieth (30th) day following the date when the Notice of
Termination for Good Reason is given, unless the Company elects to treat such
termination as effective as of an earlier date; provided, however, that so long
as an event that constitutes Good Reason occurs during the Protection Period and
the Executive delivers the Notice of Termination for Good Reason within ninety
(90) days following the occurrence of such event, the Company is provided with
at least thirty (30) days following the delivery of such Notice of Termination
for Good Reason to cure such event, and the Executive terminates his employment
as of the thirtieth (30th) day following the date when the Notice of Termination
for Good Reason is given (or as of an earlier date chosen by the Company), then
for purposes of the payments, benefits and other entitlements set forth herein,
the termination of the Executive’s employment pursuant thereto shall be deemed
to occur during the Protection Period.
          (u) “Incumbent Directors” shall have the meaning set forth in
Section 1(i)(i).
          (v) “Notice of Termination for Good Reason” shall have the meaning set
forth in Section 1(t).
          (w) “Payment” means any payment, benefit or distribution (or
combination thereof) by the Company, any of its Affiliates or any trust
established by the Company or its Affiliates, to or for the benefit of the
Executive, whether paid, payable, distributed, distributable or provided
pursuant to this Agreement or otherwise, including any payment, benefit or other
right that constitutes a “parachute payment” within the meaning of Section 280G
of the Code.
          (x) “Person” shall have the meaning set forth in Section 1(i)(i).

 



--------------------------------------------------------------------------------



 



          (y) “Protection Period” means the period commencing on the Change in
Control Date and ending on the second anniversary thereof.
          (z) “Qualifying Termination” means any termination of the Executive’s
employment (i) by the Company, other than for Cause, death or Disability, that
is effective (or with respect to which the Executive is given written notice)
during the Protection Period, (ii) by the Executive for Good Reason during the
Protection Period or (iii) by the Company that is effective prior to the Change
in Control Date, other than for Cause, death or Disability, at the request or
direction of a third party who took action that caused, or is involved in or a
party to, a Change in Control.
          (aa) “Release” shall have the meaning set forth in Section 4(a)(vi).
          (bb) “Release Effective Date” shall mean the date the Release becomes
effective and irrevocable.
          (cc) “Reorganization” shall have the meaning set forth in
Section 1(i)(ii).
          (dd) “Safe Harbor Amount” shall have the meaning set forth in
Section 5(a).
          (ee) “Specified Shareholder” shall mean any of (i) the Estate of John
T. Walton and its beneficiaries, (ii) JCL Holdings, LLC and its beneficiaries,
(iii) Michael J. Ahearn and any of his immediate family, (iv) any Person
directly or indirectly controlled by any of the foregoing and (v) any trust for
the direct or indirect benefit of any of the foregoing.
          (ff) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of stock.
          (gg) “Successor” shall have the meaning set forth in Section 10(c).
          (hh) “Termination Date” means the date on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective, provided that in the event of a Qualifying Termination described in
clause (iii) of the definition thereof, the Termination Date shall be deemed to
be the Change in Control Date.
          (ii) “Underpayment” shall have the meaning set forth in Section 5(b).
          SECTION 2. Effectiveness and Term. This Agreement shall become
effective as of the date hereof (the “Effective Date”) and shall remain in
effect until the third (3rd) anniversary of the Effective Date, except that,
beginning on the second anniversary of the Effective Date and on each
anniversary thereafter, the term of this Agreement shall be automatically
extended for an additional one-year period, unless the Company or the Executive
provides the other party with sixty (60) days’ prior written notice before the
applicable anniversary that the term of this Agreement shall not be so extended.
Notwithstanding the foregoing, in the event of a Change in Control during the
term of this Agreement (whether the original term or the term as extended), this
Agreement shall not thereafter terminate, and the term hereof shall be extended,
until the Company and its Subsidiaries have performed all their

 



--------------------------------------------------------------------------------



 



obligations hereunder with no future performance being possible; provided,
however, that this Agreement shall only be effective with respect to the first
Change in Control that occurs during the term of this Agreement.
          SECTION 3. Impact of a Change in Control on Equity Compensation
Awards. Effective as of the Change in Control Date, notwithstanding any
provision to the contrary, other than any such provision that expressly provides
that this Section 3 of this Agreement does not apply (which provision shall be
given full force and effect), in any of the Company’s equity-based,
equity-related or other long-term incentive compensation plans, practices,
policies and programs (including the Company’s 2003 Unit Option Plan and the
Company’s 2006 Omnibus Incentive Compensation Plan) or any award agreements
thereunder, (a) all outstanding stock options, stock appreciation rights and
similar rights and awards then held by the Executive that are unexercisable or
otherwise unvested shall automatically become fully vested and immediately
exercisable, as the case may be, (b) all outstanding equity-based,
equity-related and other long-term incentive awards then held by the Executive
that are subject to performance-based vesting criteria shall automatically
become fully vested and earned at a deemed performance level equal to the
maximum performance level with respect to such awards and (c) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (a) or (b), then held by the
Executive that are unvested or subject to restrictions or forfeiture shall
automatically become fully vested and all restrictions and forfeiture provisions
related thereto shall lapse.
          SECTION 4. Termination of Employment.
          (a) Qualifying Termination. In the event of a Qualifying Termination,
the Executive shall be entitled, subject to Section 4(a)(vi), to the following
payments and benefits:
               (i) Severance Pay. The Company shall pay the Executive an amount
equal to two (2) times the sum of (A) the Executive’s Annual Base Salary
(without regard to any reduction giving rise to Good Reason) and (B) the Bonus
Amount, in a lump-sum cash payment payable on the tenth (10th) business day
after the Release Effective Date; provided, however, that such amount shall be
paid in lieu of, and the Executive hereby waives the right to receive, any other
cash severance payment the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary or under any agreement between the Company and
the Executive and, in the event of a Qualifying Termination described in clause
(iii) of the definition thereof, the severance payment payable pursuant to this
Section 4(a)(i) shall be reduced by the amount of any other such severance
payments previously paid to the Executive.
               (ii) Prorated Annual Bonus. The Company shall pay the Executive
an amount equal to the product of (A) the Executive’s Annual Bonus and (B) a
fraction, the numerator of which is the number of days in the Company’s fiscal
year containing the Termination Date that the Executive was employed by the
Company or any Affiliate, and the denominator of which is three hundred
sixty-five (365), in a lump-sum payment payable on the tenth (10th) business day
after the Release Effective Date.

 



--------------------------------------------------------------------------------



 



               (iii) Continued Welfare Benefits. The Company shall, at its
option, either (A) continue to provide medical, life insurance, accident
insurance and disability benefits to the Executive and the Executive’s spouse
and dependents at least equal to the benefits provided by the Company and its
Subsidiaries generally to other active peer executives of the Company and its
Subsidiaries, or (B) pay Executive the cost of obtaining equivalent coverage, in
the case of each of clauses (A) and (B), for a period of time commencing on the
Termination Date and ending on the date that is eighteen (18) months after the
Termination Date; provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical or other welfare
benefits under another employer-provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility. Any provision of benefits
pursuant to this Section 4(a)(iii) in one (1) tax year of the Executive (the
“Executive Tax Year”) shall not affect the amount of such benefits to be
provided in any other Executive Tax Year. The right to such benefits shall not
be subject to liquidation or exchange for any other benefit. Executive agrees to
make (and to cause his dependents to make) a timely election under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) to
the extent requested by Employer, to facilitate Employer’s provision of
continuation coverage.
               (iv) Accrued Rights. The Executive shall be entitled to
(A) payments of any unpaid salary, bonuses or other amount earned or accrued
through the Termination Date and reimbursement of any unreimbursed business
expenses incurred through the Termination Date, (B) any payments explicitly set
forth in any other benefit plans, practices, policies and programs in which the
Executive participates, and (C) any payments the Company is or becomes obligated
to make pursuant to Sections 5, 7 and 12 (the rights to such payments, the
“Accrued Rights”). The Accrued Rights payable pursuant to Section 4(a)(iv)(A)
and Section 4(a)(iv)(B) shall be payable on their respective otherwise scheduled
payment dates, provided that any amounts payable in respect of accrued but
unused vacation shall be paid in a lump sum within 15 days following the
Termination Date. The Accrued Rights payable pursuant to Section 4(a)(iv)(C)
shall be payable at the times set forth in the applicable Section hereof.
               (v) Outplacement. The Company shall reimburse the Executive for
individual outplacement services to be provided by a firm of the Executive’s
choice or, at the Executive’s election, provide the Executive with the use of
office space, office supplies, and secretarial assistance satisfactory to the
Executive. The aggregate expenditures of the Company pursuant to this paragraph
shall not exceed Twenty Thousand and 00/100 Dollars ($20,000). Notwithstanding
anything to the contrary in this Agreement, the outplacement benefits under this
Section 4(a)(v) shall be provided to the Executive for no longer than the
one-year period following the Termination Date, and the amount of any
outplacement benefits or office space, office supplies and secretarial
assistance provided to the Executive in any Executive Tax Year shall not affect
the amount of any such outplacement benefits or office space, office supplies
and secretarial assistance provided to the Executive in any other Executive Tax
Year.
               (vi) Release of Claims. Notwithstanding any provision of this
Agreement to the contrary, unless on or prior to the tenth (10th) business day
prior to March 15 of the year following the year in which the Termination Date
occurs, the Executive has executed and

 



--------------------------------------------------------------------------------



 



delivered a Separation Agreement and Release (the “Release”) substantially in
the form of Exhibit A to the employment agreement between the Executive and the
Company and the Release Effective Date shall have occurred, (A) no payments
shall be paid or made available to the Executive under Section 4(a)(i) or
4(a)(ii), (B) the Company shall be relieved of all obligations to provide or
make available any further benefits to the Executive pursuant to
Section 4(a)(iii) and 4(a)(v) and (C) the Executive shall be required to repay
the Company, in cash, within five business days after written demand is made
therefor by the Company, an amount equal to the value of any benefits received
by the Executive pursuant to Section 4(a)(iii) and 4(a)(v) prior to such date.
          (b) Termination on Account of Death or Disability; Non-Qualifying
Termination.
               (i) In the event of any termination of Executive’s employment
other than a Qualifying Termination, the Executive shall not be entitled to any
additional payments or benefits from the Company under this Agreement, other
than payments or benefits with respect to the Accrued Rights.
               (ii) For purposes of this Agreement, the Executive shall be
deemed to have a “Disability” in the event of the Executive’s absence for a
period of 180 consecutive business days as a result of incapacity due to a
physical or mental condition, illness or injury that is determined to be total
and permanent by a physician mutually acceptable to the Company and the
Executive or the Executive’s legal representative (such acceptance not to be
unreasonably withheld) after such physician has completed an examination of the
Executive. The Executive agrees to make himself available for such examination
upon the reasonable request of the Company, and the Company shall be responsible
for the cost of such examination.
          SECTION 5. Certain Additional Payments by the Company.
          (a) Notwithstanding anything in this Agreement to the contrary and
except as set forth below, in the event it shall be determined that any Payment
that is paid or payable during the term of this Agreement would be subject to
the Excise Tax, the Executive shall be entitled to receive an additional payment
(a “280G Gross-Up Payment”) in an amount such that, after payment by the
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including any income and employment taxes and Excise Taxes imposed
upon the 280G Gross-Up Payment, the Executive retains an amount of the 280G
Gross-Up Payment equal to the Excise Tax imposed upon such Payments. The
Company’s obligation to make 280G Gross-Up Payments under this Section 5 shall
not be conditioned upon the Executive’s termination of employment and shall
survive and apply after the Executive’s termination of employment.
Notwithstanding the foregoing provisions of this Section 5(a), if it shall be
determined that the Executive is entitled to a 280G Gross-Up Payment, but that
the Payments do not exceed one hundred ten percent (110%) of the greatest amount
that could be paid to the Executive without giving rise to any Excise Tax (the
“Safe Harbor Amount”), then no 280G Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Payments, in the aggregate, are reduced to the Safe Harbor Amount. If such a
reduction is necessary, the Payments shall be reduced in the following order:
(i) the Payments payable under Section 4(a)(i) (severance), (ii) the Payments
payable under Section 4(a)(ii)

 



--------------------------------------------------------------------------------



 



(prorated annual bonus), (iii) any other cash Payments, (iv) the Payments
payable under Section 4(a)(iii) (welfare benefit continuation) and (v) the
accelerated vesting under Section 3.
          (b) Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether and when a 280G
Gross-Up Payment is required, the amount of such 280G Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made in
accordance with the terms of this Section 5 by a nationally recognized certified
public accounting firm that shall be designated by the Executive (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company. For purposes of determining
the amount of any 280G Gross-Up Payment, the Executive shall be deemed to pay
Federal income tax at the highest marginal rate applicable to individuals in the
calendar year in which any such 280G Gross-Up Payment is to be made and deemed
to pay state and local income taxes at the highest marginal rates applicable to
individuals in the state or locality of the Executive’s residence or place of
employment in the calendar year in which any such 280G Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes that can be obtained
from deduction of state and local taxes, taking into account limitations
applicable to individuals subject to Federal income tax at the highest marginal
rate. All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any 280G Gross-Up Payment, as determined pursuant to this Section 5,
shall be paid by the Company to the Executive within five (5) business days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall so indicate
to the Executive in writing. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code, at the time of the initial
determination by the Accounting Firm hereunder, it is possible that 280G
Gross-Up Payments that will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
5(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be paid by the Company to the Executive
within five (5) business days of the receipt of the Accounting Firm’s
determination.
          (c) The Executive shall notify the Company in writing of any written
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a 280G Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than ten (10) business days after the
Executive is informed in writing of such claim. Failure to give timely notice
shall not prejudice the Executive’s right to 280G Gross-Up Payments and rights
of indemnity under this Section 5. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim,

 



--------------------------------------------------------------------------------



 



the Executive shall: (i) give the Company any information reasonably requested
by the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including accepting legal representation with respect to such
claim by an attorney reasonably selected by the Company, (iii) cooperate with
the Company in good faith in order effectively to contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional income taxes, interest and penalties)
incurred in connection with such contest, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest or penalties) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claim on behalf of the Executive and direct the
Executive to sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one (1) or
more appellate courts, as the Company shall determine; provided, however, that
(A) if the Company pays the tax claim on behalf of the Executive and directs the
Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment and
(B) if such contest results in any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due, such extension must be
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which the 280G Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
          (d) If, after the payment by the Company of any tax claim pursuant to
Section 5(c), the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(c)) promptly pay to the Company the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the payment by the Company of any tax claim
pursuant to Section 5(c), a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of the thirty (30) day period after such determination,
then the amount the Company paid in respect of such claim shall offset, to the
extent thereof, the amount of 280G Gross-Up Payment required to be paid.
          (e) Notwithstanding anything to the contrary in this Agreement, (i) in
no event shall any 280G Gross-up Payments be made by the Company to the
Executive under this Section 5 after the end of the Executive Tax Year following
the Executive Tax Year in which the Executive remits the taxes for which such
280G Gross-up Payment is required to be made under this Section 5, and (ii) no
other payments will be made by the Company to the Executive under

 



--------------------------------------------------------------------------------



 



this Section 5 with respect to any audit or litigation relating to any 280G
Gross-Up Payment or Excise Tax or other taxes after the Executive Tax Year
following the Executive Tax Year in which the taxes that are the subject of the
audit or litigation referred to in this Section 5 are remitted to the taxing
authority, or where, as a result of such audit or litigation, no taxes are
remitted, the end of the Executive Tax Year following the Executive Tax Year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation.
          SECTION 6. Section 409A.
          (a) It is intended that the provisions of this Agreement comply with
Section 409A of the Code, as amended, and the regulations thereunder as in
effect from time to time (collectively, “Section 409A”), and all provisions of
this Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A, or (ii) comply with the
requirements for avoiding taxes or penalties under Section 409A.
          (b) Neither the Executive nor any creditor or beneficiary of the
Executive shall have the right to subject any deferred compensation (within the
meaning of Section 409A) payable under this Agreement or under any other plan,
policy, arrangement or agreement of or with the Company or any of its Affiliates
(this Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to or for the benefit of the Executive under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company
or any of its Affiliates.
          (c) If, at the time of the Executive’s separation from service (within
the meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A, then the Company
(or an Affiliate thereof, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first day of the seventh month following such
separation from service.
          SECTION 7. No Mitigation or Offset; Enforcement of this Agreement.
          (a) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and, except as otherwise expressly provided for
in this Agreement, such amounts shall not be reduced whether or not the
Executive obtains other employment.

 



--------------------------------------------------------------------------------



 



          (b) The Company shall reimburse, upon the Executive’s demand, any and
all reasonable legal fees and expenses that the Executive may incur in good
faith prior to the second anniversary of the expiration of the term of this
Agreement as a result of any contest, dispute or proceeding (regardless of
whether formal legal proceedings are ever commenced and regardless of the
outcome thereof and including all stages of any contest, dispute or proceeding)
by the Company, the Executive or any other Person with respect to the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment owed pursuant to this Agreement),
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
any tax (including Excise Tax) imposed on the Executive as a result of payment
by the Company of such legal fees and expenses. Notwithstanding anything to the
contrary in this Agreement, (i) any reimbursement for any fees and expenses
under this Section 7 shall be made promptly and no later than the end of the
Executive Tax Year following the Executive Tax Year in which the fees or
expenses are incurred, (ii) the amount of fees and expenses eligible for
reimbursement under this Section 7 during any Executive Tax Year shall not
affect the fees and expenses eligible for reimbursement in another Executive Tax
Year, (iii) no right to reimbursement under this Section 7 shall be subject to
liquidation or exchange for any other payment or benefit, and (iv) no tax gross
up payments shall be made by the Company under this Section 7 after the end of
the Executive Tax Year following the Executive Tax Year in which the related
taxes are remitted.
          SECTION 8. Non-Exclusivity of Rights. Except as specifically provided
in Section 4(a)(i), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or a Subsidiary for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect any
rights the Executive may have under any contract or agreement with the Company
or a Subsidiary. Vested benefits and other amounts that the Executive is
otherwise entitled to receive under any incentive compensation (including any
equity award agreement), deferred compensation, retirement, pension or other
plan, practice, policy or program of, or any contract or agreement with, the
Company or a Subsidiary shall be payable in accordance with the terms of each
such plan, practice, policy, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.
          SECTION 9. Withholding. The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, foreign or
other taxes as are required to be withheld pursuant to any applicable law or
regulation.
          SECTION 10. Assignment.
          (a) This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution, and any
assignment in violation of this Agreement shall be void.
          (b) Notwithstanding the foregoing Section 10(a), this Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s

 



--------------------------------------------------------------------------------



 



personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, should there be no such designee, to the Executive’s estate.
          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (a “Successor”) to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. If there shall be a Successor, (i) the term
“Company” shall mean the Company as hereinbefore defined and any Successor and
any permitted assignee to which this Agreement is assigned and (ii) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any Successor and any permitted assignee to
which this Agreement is assigned.
          SECTION 11. Dispute Resolution.
          (a) Except as otherwise specifically provided herein, the Executive
and the Company each hereby irrevocably submit to the exclusive jurisdiction of
the United States District Court of Delaware (or, if subject matter jurisdiction
in that court is not available, in any state court located within the city of
Wilmington, Delaware) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 11(a); provided, however, that nothing herein shall preclude the Company
or the Executive from bringing any suit, action or proceeding in any other court
for the purposes of enforcing the provisions of this Section 11 or enforcing any
judgment obtained by the Company or the Executive.
          (b) The agreement of the parties to the forum described in Section
11(a) is independent of the law that may be applied in any suit, action or
proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection that they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 11(a), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 11(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
          (c) The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 18.

 



--------------------------------------------------------------------------------



 



          (d) Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waiver
and certifications in this Section 11(d).
          SECTION 12. Default in Payment. Any payment not made within ten
(10) business days after it is due in accordance with this Agreement shall
thereafter bear interest, compounded annually, at the prime rate in effect from
time to time at Citibank, N.A., or any successor thereto. Such interest shall be
payable at the same time as the corresponding payment is payable.
          SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
          SECTION 14. Amendment; No Waiver. No provision of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by the Executive and a duly authorized officer of the Company. The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Except as provided in Section 1(t), no failure
or delay by either party in exercising any right or power hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any such right
or power, or any abandonment of any steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.
          SECTION 15. Severability. If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon any such determination that any
term or provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
          SECTION 16. Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior

 



--------------------------------------------------------------------------------



 



agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
          SECTION 17. Survival. The rights and obligations of the parties under
the provisions of this Agreement, including Sections 5, 7, 11, 12 and 13, shall
survive and remain binding and enforceable, notwithstanding the expiration of
the Protection Period or the term of this Agreement, the termination of the
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive’s employment, to the
extent necessary to preserve the intended benefits of such provisions.
          SECTION 18. Notices. All notices or other communications required or
permitted by this Agreement will be made in writing and all such notices or
communications will be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:

         
 
  If to the Company:        First Solar, Inc.
 
           350 West Washington Street
 
           Suite 600
 
           Tempe, AZ 85281
 
           Attention: Chief Executive Officer
 
       
 
  If to the Executive:   To the Executive’s then current address on file with
the Company

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
          SECTION 19. Headings and References. The headings of this Agreement
are inserted for convenience only and neither constitute a part of this
Agreement nor affect in any way the meaning or interpretation of this Agreement.
When a reference in this Agreement is made to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated.
          SECTION 20. Counterparts. This Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.
          SECTION 21. Interpretation. For purposes of this Agreement, the words
“include” and “including”, and variations thereof, shall not be deemed to be
terms of limitation but rather shall be deemed to be followed by the words
“without limitation”. The term “or” is

 



--------------------------------------------------------------------------------



 



not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.
          SECTION 22. Time of the Essence. The parties hereto acknowledge and
agree that time is of the essence in the performance of the obligations of this
Agreement and that the parties shall strictly adhere to any timelines herein.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed by the parties as
of the date first written above.

          FIRST SOLAR, INC.,    
 
       
By:
  /s/ Michael J. Ahearn    
 
 
 
      Name: Michael J. Ahearn    
 
        Title: Chief Executive Officer and Chairman    
 
        EXECUTIVE:    
 
       
 
       /s/ John T. Gaffney    
 
 
 
     John T. Gaffney    

 